Citation Nr: 0103957	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 1949 to 
December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the VA 
RO, which established service connection for bilateral 
hearing loss and assigned a noncompensable (zero percent) 
evaluation, effective September 2, 1997.  Inasmuch as the 
veteran has appealed from the initial award made in 
conjunction with the grant of service connection, the issue 
before the Board must now be characterized as an appeal from 
the original award.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such an issue requires that consideration be given 
to whether a higher rating is warranted for any period during 
the pendency of the appeal.  Id.  

The veteran's testimony was obtained before a hearing officer 
at the RO in March 1999, and in May 2000, he provided video 
conference hearing testimony before the undersigned member of 
the Board.  At that time, he waived office of original 
jurisdiction adjudication with regard to additional VA 
audiologic evidence, the record was held open for 30-days to 
allow him to submit this evidence, and the evidence was 
received at the Board within that time.  


REMAND

The Board initially notes that the April 2000 VA audiologic 
examination report presently on file appears to be 
incomplete, and is inadequate for rating purposes.  
Specifically, while the report contained most of the 
necessary audiologic information, two sets of speech 
discrimination scores (in percentages) were provided for both 
the right and the left ear (56% and 84% for the right ear, 
and 64% and 80% for the left ear).  The veteran's present 
level of hearing acuity can only be ascertained with 
disclosure of one speech discrimination score for each ear, 
not two scores for each.  Accordingly, the veteran should be 
provided another VA audiologic examination, and the 
audiologist should be requested to provide the necessary 
information, if possible, to include one speech 
discrimination score for each of the veteran's ears from the 
April 2000 examination data.  

Additionally, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as for the 
reasons listed above, a Remand is required.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any hearing loss from September 
1996 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from September 
1996 to the present, if identified by the 
veteran.  As to any private treatment 
records, the RO should first secure the 
necessary release(s), prior to the RO 
obtaining copies of any such records.  

2.  The veteran should be scheduled for a 
VA audiologic examination to determine 
the severity of his bilateral hearing 
loss.  All indicated tests and studies 
should be performed, and the claims 
folder must be made available to the 
examiner for use in the study of the 
case.  

The examiner should provide pure tone 
threshold averages for the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz, 
along with the percent of speech 
discrimination scores for each ear.  

Using the data from the April 2000 VA 
audiology examination, the current 
examiner should be asked to provide, if 
possible, pure tone threshold averages 
for the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz, along with the percent 
of speech discrimination scores for each 
ear.  If this is not possible, the RO 
should attempt to obtain this information 
from the April 2000 VA examiner.

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this Remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the 
veteran's claim for a compensable 
evaluation for service-connected 
bilateral hearing loss.  If the benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


